COOPER, Justice,
dissenting.
It is undisputed at this point that Appellant is 100% disabled and that his disability is apportioned as follows:
(1) 16% active disability which existed pri- or to the 1990 injury and which all agree is noncompensable;
(2) 42% due to the 1990 injury while employed by Sun Glo, which is apportioned 21% against Sun Glo and 21% against the Special Fund;
(3) 42% due to the 1991 accident while employed by Trojan, which is apportioned 21% against Trojan and 21% against the Special Fund.
The issue is the rate and duration of compensation to be paid to Appellant for the 1990 and 1991 injuries and the extent of the Special Fund’s liability for so-called “excess disability.” Permanent partial disability benefits are paid for 425 weeks at a rate equal to 66%% of the employee’s average weekly wage (AWW), but not to exceed an award equal to 75% of the state AWW. KRS 342.730(l)(b). Total disability benefits are paid for life at a rate equal to 66%% of the employee’s AWW, but not to exceed an award equal to 100% of the state AWW. KRS 342.730(l)(a).
Under the holding in Campbell v. Sextet Mining Co., Ky., 912 S.W.2d 25 (1995), Appellant would be entitled to total disability benefits payable from the date of the 1990 injury, despite the fact that the 1990 injury did not render him totally disabled. The correct view is expressed in Johnson v. Scotts Branch Coal Co., Ky.App., 754 S.W.2d 555 (1988), ie., an award of compensation for disability resulting from a prior injury cannot be enhanced because of the effects of a subsequent injury. Therefore, for the 1990 injury, Appellant is entitled to be paid only at the rate and for the duration allowed for permanent partial disability, regardless of the effect of his 1991 injury.
For his 1991 injury, Appellant is entitled to be paid at the rate and for the duration allowed for total disability, regardless of the fact that the 1991 injury would not itself have resulted in total disability. Teledyne-Wirz v. Willhite, Ky.App., 710 S.W.2d 858 (1986). However, any percentage of his present disability which represents prior active disability must be excluded in calculating the percentage of disability compensable for the 1991 injury. Id. at 860; Transport Motor Express, Inc. v. Finn, Ky., 574 S.W.2d 277 (1978); Young v. Fulkerson, Ky., 463 S.W.2d 118 (1971). That includes not only the 16% prior active disability which existed prior to the 1990 injury, but also the 42% permanent partial disability which resulted from the 1990 injury and for which he is being separately compensated.
Therefore, Appellant is entitled to a 42% permanent partial disability award payable at the partial disability rate and duration for the disability he incurred as a result of the 1990 injury, and a 42% permanent partial disability award payable at the total disability rate and duration for the disability he incurred as a result of the 1991 injury. Instead, the majority opinion merely reaffirms Campbell, supra, with a new twist. It (1) gives Appellant an 84% permanent partial disability award payable at the total disability rate and duration for the combined effects of both the 1990 and 1991 injuries, payable after the date of the 1991 injury; (2) limits Sun Glo’s liability for the 1990 injury to the permanent partial disability rate and duration; (3) labels the 42% of Appellant’s present disability attributable to the 1990 injury as “excess disability” instead of prior active *610(noncompensable) disability; and (4) requires the Special Fund to pay the 42% “excess” at the total disability rate and duration, (5) subject to a credit for amounts payable by the Special Fund for the balance of the permanent partial award for the 1990 injury. Thus, Appellant gets an 84% total disability award as a result of the 1991 injury which, absent the prior active disability, would have resulted in only a 42% disability. Under this logic, we should additionally compensate him for the 16% disability which existed prior to the 1990 injury, but which is also contributing to his present total disability.
The majority has misconstrued the concept of “excess disability.” Under KRS 342.120(6) and (7), “excess disability” occurs when the combined effects of two separate injuries results in a percentage of disability which exceeds the sum of the percentages resulting from each separate injury. In that situation, the disability caused by the prior injury is noncompensable, the disability caused by the subsequent injury is paid by the employer, and the “excess disability” is paid by the Special Fund. Beale v. Faultless Hardware, Ky., 837 S.W.2d 893 (1992); Young v. Fulkerson, supra. There is no excess disability issue in this case. Appellant is being separately compensated for the effects of both injuries according to the statutory scheme applicable to each separate injury. The majority’s characterization of the percentage of disability attributable to the 1990 injury as “excess disability” with respect to the 1991 injury is simply a pretense to justify compensating him in two different ways for the same injury.
In essence, the majority has reaffirmed Campbell, except that the total disability payments are not to begin until after the date of the second injury and the liability previously imposed upon the first employer has been shifted to the Special Fund. I would overrule Campbell and award Appellant the compensation to which he is entitled by the statutory scheme and our pre-Camp-bell precedents. Therefore, I must respectfully dissent.